 


110 HR 1879 IH: To direct the Secretary of Veterans Affairs to convey the Department of Veterans Affairs Medical Center located in Marlin, Texas, to the State of Texas.
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1879 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Carter introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to convey the Department of Veterans Affairs Medical Center located in Marlin, Texas, to the State of Texas. 
 
 
1.Conveyance of Thomas T. Connally Department of Veterans Affairs Medical Center, Marlin, Texas, to the State of Texas 
(a)Conveyance authorizedNotwithstanding any other provision of law, the Secretary of Veterans Affairs shall convey without consideration all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, comprising the location of the Thomas T. Conally Department of Veterans Affairs Medical Center at 1016 Ward Street in the city of Marlin, Texas, to the State of Texas. 
(b)Survey to obtain legal descriptionThe exact acreage and the legal description of the real property described in subsection (a) shall be determined by a survey that is satisfactory to the Secretary. 
(c)CostsThe costs associated with the conveyance under subsection (a) and the survey under subsection (b) shall be provided from Federal funds. 
(d)Applicability of environmental and historical preservation laws; environmental cleanupIn carrying out the conveyance under subsection (a), the Secretary— 
(1)shall not be required to comply with, and shall not be held liable under, any Federal law or regulation relating to the environment or historic preservation; and 
(2)may, at the discretion of the Secretary, conduct environmental cleanup on the parcel to be conveyed, at a cost not to exceed $500,000, using amounts made available for environmental cleanup of sites under the jurisdiction of the Secretary.  
 
